MARSHALL, C. J.
1. Section 3812 General Code, authorizing municipalities to levy assessments upon “specially benefited lots or lands” to pay a portion of the cost of public improvements therein named, does not authorize an assessment to pay a portion of the cost of a storm sewer to bé levied upon the franchise of an electric railway granting it the right to occupy a portion of the street and to construct a railroad thereon, such railway company not being given the exclusive use of the street, but the same being in common with the public for the purposes of travel, and for the use of other public utilities, including other railway companies, which have the right to use the rails by paying a reasonable compensation for such use.
2. Such franchise, and the rails, ties, poles and other construction for the operation of an electric railway upon and over the public streets, do not constitute “lots or lands” within the purview of said section.
Judgment reversed.
Robinson, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.